Dismissed and Opinion Filed July 19, 2021




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00527-CV

                   LAWRENCE SOMMER, Appellant
                              V.
              CATAMOUNT PROPERTIES 2018, LLC, Appellee

               On Appeal from the County Court at Law No. 2
                           Collin County, Texas
                   Trial Court Cause No. 002-02040-2021

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      Before the Court is appellant’s motion to withdraw his appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Ken Molberg//
                                          KEN MOLBERG
210527f.p05                               JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LAWRENCE SOMMER, Appellant                   On Appeal from the County Court at
                                             Law No. 2, Collin County, Texas
No. 05-21-00527-CV          V.               Trial Court Cause No. 002-02040-
                                             2021.
CATAMOUNT PROPERTIES 2018,                   Opinion delivered by Justice
LLC, Appellee                                Molberg, Justices Goldstein and
                                             Smith participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Catamount Properties 2018, LLC recover its costs,
if any, of this appeal from appellant Lawrence Sommer.


Judgment entered this 19th day of July, 2021.




                                       –2–